DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed December 23, 2021 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1-4, 7, and 10 are pending.
4.	In the reply filed on September 3, 2021, applicant elected Group II, claims 7 and 10, a mixed extract of Brassicae semen, Adenophorae radix, and Lonicerae folium for species A and chronic obstructive pulmonary disease for species B without traverse.
5.	Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 7 and 10 are examined on the merits solely in regards to the elected species.

Claim Rejections - 35 USC § 103
7.	Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 10430908 – English translation submitted by applicant in IDS of 9/17/21) in view of Kwon (KR 10160045368 – English translation submitted by applicant in IDS of 9/15/20) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues that the references do not teach using the Brassicae semen, Adenophorae radix, and Lonicerae folium as the active ingredients.  In 
Applicant also argues that the references do not teach extraction of the Brassicae semen, Adenophorae radix, and Lonicerae folium with a C1 to C6 alcohol.  However, Kwon teaches extraction of Adenophorae radix and Lonicerea folium with ethanol, methanol, butanol, isopropanol, and aqueous solutions thereof (see page 3 of the translation).  Liu does not specifically teach alcoholic extraction of the Brassicae semen.  However, Kwon clearly teaches that alcoholic solvents are well known to be used to extract pharmaceutically useful ingredients 
Applicant also argues that Kwon has not taught by the anti-tussive composition is useful for treating, alleviating or treating any respiratory disease.  Applicant argues that “the Examiner has not established that cough suppression prevents, alleviates, or treat respiratory diseases.  If anything, an anti-tussive will inhibit removal of the irritants, leading to more respiratory distress and, possibly, induction of a respiratory disease. Therefore, the Kwon compositions are antithetical to the purposes of the method of Claim 7 and the composition of Liu.”  However, Kwon specifically states that the composition is able to treat respiratory disease symptoms by alleviating coughing which can lead to damage of the respiratory system and is uncomfortable to the patient (see page 1).  Liu also states that the composition helps alleviate respiratory disease symptoms by alleviating coughing.  Thus, both references teach that the compositions have shared pharmaceutical uses which are useful in treating respiratory diseases.  Therefore, applicant’s arguments are not persuasive.
Applicant also argues “There may be mutual interference among the various plant extracts and it is not a routine act to predict whether the desired effect of the combination (e.g. treatment of respiratory diseases) would be achieved. In fact, Kwon states that “there is a problem in that the effect of the mixed extraction of the material cannot be known.” (Kwon, p. 2.) Therefore, it would be impossible to predict the effect of the combination of natural substances without undue experimentation. Thus, the artisan could not arrive at the recited 


8.	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655